 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE WILLIAMS,                                    No. 2:18-CV-0740-DMC-P
12                        Plaintiff,
13              v.                                       ORDER
14    D. JUST, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s request for an extension of time (ECF

19   No. 39).

20                   Plaintiff’s motion for an extension of time is contained as part of his motion

21   seeking injunctive relief in the form of on order permitting phone access.1 Plaintiff seeks an

22   additional “30 days to make arrangements to serve subpoena. . . .” ECF No. 39, pg. 3. The

23   subpoena at issue was addressed in the court’s June 20, 2019, order. See ECF No. 37. In that

24   order, the court sua sponte extended the July 1, 2019, discovery cut-off date by 15 days to allow

25   plaintiff additional time to serve his subpoena. See id. Plaintiff now seeks an additional

26   extension of time to complete service of his subpoena, having allegedly experienced difficulties

27

28          1
                     Plaintiff’s request for injunctive relief will be addressed separately.
                                                          1
 1   with phone access prevented him from timely serving his subpoena by the extended cut-off date.

 2   For this reason, plaintiff will be granted a single additional extension of 30 days to complete

 3   service of his subpoena.

 4                  Also before the court is plaintiff’s motion to compel discovery (ECF No. 40).

 5   That motion will be addressed upon the completion of briefing.

 6                  Accordingly, IT IS HERREBY ORDERED that plaintiff’s request for an extension

 7   of time (ECF No. 39) is denied.

 8

 9

10   Dated: August 13, 2019
                                                           ____________________________________
11                                                         DENNIS M. COTA
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
